[Cite as Skaggs v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-2405.]




JASON SKAGGS                                          Case No. 2019-00650JD

       Plaintiff                                      Magistrate Gary Peterson

       v.                                             DECISION OF THE MAGISTRATE

OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

       Defendant

        {¶1} Plaintiff brought this action seeking to recover damages from defendant
arising out of an incident where force was used on him. Plaintiff also seeks damages
from defendant arising from changes made to his prescription medication regimen. The
case proceeded to trial on the issues of liability and damages.
        {¶2} At trial, plaintiff, an inmate in the custody and control of defendant, testified
that prior to entering prison in 2008, he was placed on seizure medication in 2003 and
has continued to take seizure medication since that time. Plaintiff stated that he suffers
from grand mal seizures, complex partial seizures, and stare seizures.                Plaintiff
explained that when he has a seizure, he often loses control of his bodily movements
and that he is unable to recall events that occurred while was suffering from his seizure.
Plaintiff stated that with the aid of his medications, Topamax and Keppra, his seizures
have been controlled.
        {¶3} Plaintiff explained that he was transferred to the London Correctional
Institution in January 2016 and began to have problems with seizures shortly thereafter.
Plaintiff stated that at some point defendant’s medical staff discontinued his seizure
mediation. The decision to remove plaintiff from Topamax occurred on February 5,
2016, and the decision to remove plaintiff from Keppra occurred on February 9, 2016.
Plaintiff’s Exhibit 1. Plaintiff was gradually weened off both mediations over the next
couple of months. Plaintiff testified that he began to experience frequent seizures that
Case No. 2019-00650JD                       -2-                                 DECISION


were witnessed by staff and other prison employees.            Plaintiff believes that the
medications should never have been discontinued and that by removing him from his
medications, he began to have frequent seizures. Plaintiff stated that it appeared to him
that defendant did not believe that his seizures were real.
       {¶4} Plaintiff described several incidents where he received conduct reports for
his actions while he was having a seizure. Plaintiff emphasized that he has no ability to
control his actions when he is having a seizure. Plaintiff testified that on April 27, 2016,
he suffered a seizure, and he was unable to respond to corrections officer’s orders,
unable to control himself, became aggressive, and grabbed the arm of the corrections
officer. In a second incident on July 3, 2016, corrections officer Baker was escorting
plaintiff when plaintiff became “dead weight” and was taken to the floor. In a third
incident on July 28, 2016, corrections officers Sexton and Mets found plaintiff lying
down and shaking. At some point plaintiff attempted to grab Sexton by the right arm.
The corrections officers grabbed plaintiff by the shoulders, placed him on the wall,
attempted to place handcuffs on him, and ordered him to comply. When plaintiff failed
to comply, corrections officers deployed pepper spray. Plaintiff continued to become
more aggressive until officers gained control of him. At some point plaintiff was placed
in the hole (restrictive housing) with handcuffs on that plaintiff says were too tight.
Plaintiff testified that his wrists were damaged by the handcuffs.
       {¶5} Plaintiff testified that in October 2016, his diagnosis was confirmed and
defendant prescribed Depakote and Keppra. Plaintiff believes he should have been
prescribed Topamax.       Plaintiff acknowledged that he was never denied seizure
medication and was continually provided medications; however, plaintiff believes he
should have never had Topamax and Keppra removed from his prescription plan.
Plaintiff also stated that Disability Rights Ohio became involved in his case and his
conduct reports were amended to show that he was not breaking prison rules but that
Case No. 2019-00650JD                       -3-                                DECISION


he was suffering from medical issues. Plaintiff added that he is currently on Keppra and
Topamax.
        {¶6} Landon Khols, the health care administrator at the Allen-Oakwood
Correctional Institution, testified that plaintiff is on the healthcare load for defendant.
Khols examined a list of prescription mediations that plaintiff has been prescribed since
2017 and noted that dating back to March 2017 plaintiff has been consistently provided
with various combinations of seizure medications, including Divalproex (Depakote),
Levetiracetam (Keppra), and Carbamazepine. No other witnesses testified.
        {¶7} Defendant argues that the statute of limitations bars plaintiff’s claims.
R.C. 2743.16(A) provides, in pertinent part as follows: “[C]ivil actions against the state
permitted by sections 2743.01 to 2743.20 of the Revised Code shall be commenced no
later than two years after the date of accrual of the cause of action or within any shorter
period that is applicable to similar suits between private parties.” “Generally, a cause of
action accrues at the time the wrongful action is committed.” McDougald v. Ohio Dept.
of Rehab. & Corr., 10th Dist. Franklin No. 20AP-218, 2020-Ohio-6697, ¶ 8, quoting
Union Savs. Bank v. Lawyers Title Ins. Co., 10th Dist. No. 10AP-226, 2010-Ohio-6396,
¶ 25.
        {¶8} Plaintiff claims injuries arising from at least one of the 2016-incidents, in
which force was used on him while he was suffering from a seizure. Plaintiff stated that
his wrists were damaged because the handcuffs were too tight. However, plaintiff did
not file this action until May 23, 2019. Accordingly, the statute of limitations bars any
recovery arising out of the force that was used on him.
        {¶9} Defendant argues that plaintiff’s medical negligence claims are barred by
the one-year statute of limitations for such claims, R.C. 2305.113(A) (“Except as
otherwise provided in this section, an action upon a medical, dental, optometric, or
chiropractic claim shall be commenced within one year after the cause of action
accrued.”).
Case No. 2019-00650JD                        -4-                                   DECISION


       {¶10} “A statute of limitations begins to run when the cause of action accrues.”
Bugh v. Ohio Dept. of Rehab. & Corr., 2019-Ohio-112, 128 N.E.3d 906, ¶ 16 (10th
Dist.), citing R.C. 2305.113(A).    “A cause of action for a medical malpractice claim
accrues ‘(a) when the patient discovers or, in the exercise of reasonable care and
diligence should have discovered, the resulting injury, or (b) when the physician-patient
relationship for that condition terminates, whichever occurs later.’” Baker v. Scheetz,
10th Dist. Franklin No. 18AP-655, 2019-Ohio-685, ¶ 7, quoting Frysinger v. Leech, 32
Ohio St.3d 38, 512 N.E.2d 337 (1987), paragraph one of the syllabus. “In determining
when a patient discovers, or in the exercise of reasonable care and diligence should
have discovered, the resulting injury, courts look to the occurrence of a ‘cognizable
event’ as the trigger for the commencement of the statute of limitations.” George v.
Univ. of Toledo Med. Ctr., 10th Dist. Franklin No. 17AP-559, 2018-Ohio-719, ¶ 13. “A
‘cognizable event’ is defined as ‘some noteworthy event * * * which does or should alert
a reasonable person-patient that an improper medical procedure, treatment or diagnosis
has taken place.’” Hans v. Ohio State Univ. Med. Ctr., 10th Dist. Franklin No. 07AP-10,
2007-Ohio-3294, ¶ 10, quoting Allenius v. Thomas, 42 Ohio St.3d 131, 134, 538 N.E.2d
93 (1989). “Thus, if a patient believes, because of harm she has suffered, that her
treating medical professional has done something wrong, such a fact is sufficient to alert
a plaintiff to the necessity for investigation and pursuit of her remedies.” Id.
       {¶11} Plaintiff challenges the February 2016 decision of the medical staff to
adjust his seizure medication. Plaintiff believes that Topamax and Keppra should have
always been his prescription medication and that it was a mistake to alter his
medications. However, plaintiff filed this action on May 23, 2019, well beyond the time
limitation for bringing such actions. Even applying the two-year statute of limitations in
R.C. 2743.16(A), plaintiff’s claim would likewise be time-barred.
       {¶12} However, even if plaintiff had timely filed his claim challenging the decision
to adjust his seizure medication, plaintiff did not present any expert testimony to support
Case No. 2019-00650JD                      -5-                                DECISION


such a claim.    The negligence plaintiff describes arose in the course of medical
diagnosis, care, or treatment, and is thus a claim for medical malpractice.     Whether
defendant was negligent in its management of plaintiff’s prescription regimen is uniquely
within the purview of a medical expert and outside the general knowledge of a
layperson. Medical skill and judgment are necessary to determine the proper course of
treatment and the appropriate prescription medications. See Evans v. Ohio Dept. of
Rehab. & Corr., 10th Dist. Franklin No. 16AP-767, 2018-Ohio-1035, ¶ 35.
      {¶13} “[A]n inmate is under no different burden than any other plaintiff in a
medical malpractice claim.” Nicely v. Ohio Dept. of Rehab. & Corr., 10th Dist. No.
09AP-187, 2009-Ohio-4386, ¶ 9. “In order to establish medical malpractice, plaintiff
must demonstrate by the preponderance of the evidence that the injury complained of
was caused by a practice that a physician of ordinary skill, care or diligence, would not
have employed, and that plaintiff’s injury was the direct and proximate result of such
practice.” Schmidt v. Univ. of Cincinnati Med. Ctr., 117 Ohio App.3d 427, 430, 690
N.E.2d 946 (10th Dist.1997), citing Bruni v. Tatsumi, 46 Ohio St.2d 127, 346 N.E.2d 673
(1976), paragraph one of the syllabus. “The Bruni standard applies to an inmate’s claim
for medical malpractice.” Gordon v. Ohio State Univ., 10th Dist. Franklin No. 10AP-
1058, 2011-Ohio-5057, ¶ 67.
      {¶14} It is well-settled that, in order to prove a claim for medical malpractice,
“[e]xpert testimony is required to establish the standard of care and to demonstrate the
defendant’s alleged failure to conform to that standard.” Reeves v. Healy, 192 Ohio
App.3d 769, 950 N.E.2d 605, 2011-Ohio-1487, ¶ 38 (10th Dist.), citing Bruni at 130-131.
“Failure to provide expert testimony establishing the recognized standards of care in the
medical specialty community is fatal to the presentation of a prima facie case of medical
[malpractice].” Gibson v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No.19AP-
379, 2019-Ohio-4955, ¶ 10 (citations omitted).
Case No. 2019-00650JD                         -6-                                DECISION


         {¶15} As stated previously, plaintiff failed to present any expert witness testimony
to establish the standard of care or that a breach of that standard proximately caused
him harm. Without expert testimony to establish the standard of care, defendant’s
breach of that standard, and proximate cause of any injuries, plaintiff cannot prevail on
his claim for medical malpractice. Gibson at ¶ 10; see Hernandez v. Ohio Dept. of
Rehab. & Corr., 10th Dist. Franklin No. 17AP-37, 2017-Ohio-8646, ¶ 13-14 (inmate
required produce an expert report addressing the standard of care, breach of that
standard, and proximate cause of injuries to create a genuine issue of material fact);
Sanchez v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No. 18AP-765, 2019-Ohio-
2534, ¶ 26-28 (inmate required to support his claim of medical malpractice with expert
testimony). In short, plaintiff’s claim for medical malpractice must fail.
         {¶16} Based upon the foregoing, the magistrate recommends that judgment be
entered in favor of defendant.
         {¶17} A party may file written objections to the magistrate’s decision within 14
days of the filing of the decision, whether or not the court has adopted the decision
during that 14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files
objections, any other party may also file objections not later than ten days after the first
objections are filed. A party shall not assign as error on appeal the court’s adoption of
any factual finding or legal conclusion, whether or not specifically designated as a
finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely
and specifically objects to that factual finding or legal conclusion within 14 days of the
filing of the decision, as required by Civ.R. 53(D)(3)(b).




                                             GARY PETERSON
                                             Magistrate

Filed May 26, 2021
Sent to S.C. Reporter 7/14/21